Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16987874 filed on 08/07/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 26-40, 44-45 in the reply filed on 04/04/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10770545. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are similar.
Instant Application
U.S. Patent No. 10770545

26. A device, comprising: an insulating material including a first trench and a second trench; 
a first quantum well stack region under the first trench; 
a second quantum well stack region under the second trench; 
a first gate metal above the insulating material and extending into the first trench above the first quantum well stack region; and a second gate metal above the insulating material and extending into the second trench above the second quantum well stack region.
1. A device, comprising: 
a quantum well stack of a quantum dot device; 
an insulating material above the quantum well stack, wherein the insulating material includes a first trench and a second trench; 

a first gate metal on the insulating material and extending into the first trench; and 

a second gate metal on the insulating material and extending into the second trench.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-30, 32-40, 44-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubert et al. (WO 2018044267 A1).
Regarding Independent claim 26, Hubert et al. teach a device comprising:
an insulating material (Figs. 1-4, element 128) including a first trench (Figs. 1-4, element 104-1) and a second trench (Figs. 1-4, element 104-2); 
a first quantum well stack region (Figs. 1-4, element 146) under the first trench; 
a second quantum well stack region (Figs. 1-4, element 146) under the second trench; 
a first gate metal (Figs. 1-4, element 110) above the insulating material and extending into the first trench above the first quantum well stack region; and
 a second gate metal (Figs. 1-4, element 110) above the insulating material and extending into the second trench above the second quantum well stack region.
Regarding claim 27, Hubert et al. teach wherein the first trench has a tapered profile that is narrowest proximate to the first quantum well stack region (Figs. 1-4).
Regarding claim 28, Hubert et al. teach wherein the first trench extends down to the first quantum well stack region (Figs. 1-4).
Regarding claim 29, Hubert et al. teach wherein the first trench has a width between 10 nanometers and 30 nanometers (paragraph 0030).
Regarding claim 30, Hubert et al. teach a first gate dielectric (Figs. 1-4, element 114, paragraph 0032) between the first gate metal and the first quantum well stack region; and a second gate dielectric (Figs. 1-4, element 114, paragraph 0032) between the second gate metal and the second quantum well stack region.
Regarding claim 32, Hubert et al. teach further comprising: a magnet line (Figs. 1-4, element 121).
Regarding claim 33, Hubert et al. teach wherein the magnet line includes a portion that is oriented parallel to a longitudinal axis of the first trench (Figs. 1-4).
Regarding claim 34, Hubert et al. teach wherein the magnet line includes a portion that is oriented perpendicular to a longitudinal axis of the first trench (Figs. 1-4).
Regarding claim 35, Hubert et al. teach wherein the first quantum well stack region and the second quantum well stack region include a silicon/silicon oxide material stack (paragraph 0086-0090).
Regarding claim 36, Hubert et al. teach wherein the first quantum well stack region and the second quantum well stack region include a silicon/silicon germanium material stack (paragraph 0086-0090).
Regarding claim 37, Hubert et al. teach wherein the first gate metal has a length, along the first trench, between 20 and 40 nanometers (paragraph 0036).
Regarding claim 38, Hubert et al. teach wherein the first trench has a depth between 200 nanometers and 300 nanometers (paragraph 0030).
Regarding claim 39, Hubert et al. teach a third gate metal (Fig. 2 discloses third metal gate 110) above the insulating material and extending into the first trench above the first quantum well stack region, wherein the third gate metal is spaced apart from the first gate metal (Figs. 1-4).
Regarding claim 40, Hubert et al. teach further comprising: spacer material (Figs. 1-3, element 134) between the first gate metal and the third gate metal.
Regarding Independent claim 44, Hubert et al. teach a quantum computing device, comprising: 
a quantum processing device (Fig. 73, element 2000), 
wherein the quantum processing device includes an insulating material (Figs. 1-4, element 128) having first (Figs. 1-4, element 104-1) and second trenches (Figs. 1-4, element 104-2) that extend toward quantum well stack regions (Figs. 1-4, element 146), first gates (Figs. 1-4, element 110) extending into the first trench, and second gates (Figs. 1-4, element 110) extending into the second trench; 
a non-quantum processing device (Fig. 73, element 2028), coupled to the quantum processing device, to control voltages applied to the first gates and the second gates (paragraph 0044, 0135-0144); and 
a memory device (paragraph 0122, 0194) to store data generated by quantum dots in one or more of the quantum well stack regions during operation of the quantum processing device.
Regarding claim 45, Hubert et al. teach a cooling apparatus to maintain a temperature of the quantum processing device below 5 degrees Kelvin (paragraph 0145).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (WO 2018044267 A1) in view of Kerber et al. (US 2016/0247888).
Regarding claim 31, Hubert et al. teach all of the limitations as discussed above.
Hubert et al. do not explicitly disclose wherein the first gate dielectric has a U-shaped cross-section in a direction along the first trench.
The shape of the gate dielectric is a matter of choice which a person skilled in the art would have found obvious absent persuasive evidence that the particular shape of the claimed limitation was significant as shown by Kerber et al. in paragraph 0001, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04.

	


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813